UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Fiscal Year Ended June 30, 2014 o Transition Report Pursuant to Section 13or 15(d) of The Securities Exchange Act of 1934 COMMISSION FILE NUMBER: 000-54300 RELIABRAND INC. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada (State of Incorporation) 75-3260541 (IRS Employer ID Number) 720 Evans Court, Suite 103, Kelowna, BC Canada V1X 6G4 (Address of principal executive offices) (778) 478-9997 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark if disclosure of delinquent filers in pursuant to Item 405 of Regulation S-K (ss.229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act) o Yes x No State the issuer's revenues for its most recent fiscal year. $308,991 State the aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and ask prices of such stock as of a specified date within 60 days $1,590,228. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Outstanding Shares Class as of September 15, 2014 Common Stock, Par Value $0.0001 per share DOCUMENTS INCORPORATED BY REFERENCE A description of "Documents Incorporated by Reference" is contained in Part III, Item 13. 2 RELIABRAND INC. TABLE OF CONTENTS PART I Page Item 1. Description of Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 9 Item 2. Description of Properties 9 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 10 PART II Item 5. Market for Common Equity and Related Stockholders Matters 10 Item 6. Selected Financial Data 11 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 14 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A. Controls and Procedures 16 Item 9B. Other Information 16 PART III Item 10. Directors, Executive Officers, Promoters and Control persons; Compliance with Section 16(a) of the Exchange Act 17 Item 11. Executive Compensation 18 Item 12. Security Ownership of Certain Beneficial Owners and Management 20 Item 13. Certain Relationships and Related Transactions 21 Item 14. Principal Accountant Fees and Services 22 PART IV Item 15. Exhibits, Financial Statement Schedules 22 Signatures 23 3 Cautionary Statement This report on Form 10-K and the documents or information incorporated by reference herein contain forward-looking statements within the meaning of the federal securities laws. These forward-looking statements include, among others, the following: · our growth strategies; · anticipated trends in our business; · our ability to make or integrate acquisitions; · our liquidity and ability to finance our products, · acquisition and development strategies; · market conditions in the implant industry; · the impact of government regulation; We identify forward-looking statements by use of terms such as "may," "will," "expect," "anticipate," "estimate," "hope," "plan," "believe," "predict," "envision," "intend," "will," "continue," "potential," "should," "confident," "could" and similar words and expressions, although some forward-looking statements may be expressed differently. You should be aware that our actual results could differ materially from those contained in the forward-looking statements. You should consider carefully the statements under the "Risk Factors" section of this report and other sections of this report which describe factors that could cause our actual results to differ from those set forth in the forward-looking statements. Forward-looking statements speak only as of the date of this report or the date of any document incorporated by reference in this report. Except to the extent required by applicable law or regulation, we do not undertake any obligation to update forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events. PART I ITEM 1 - DESCRIPTION OF BUSINESS OVERVIEW Our Corporate Organization The Company was incorporated in the State of Nevada, United States of America on February 22, 2007 as Startale Group, Inc. and its fiscal year end is June 30. Our name was changed to Alco Energy Inc. effective May 21, 2008 and on June 4, 2009, our name was changed to A & J Venture Capital Group, Inc.On February 4, 2011, we changed our name to Reliabrand Inc. Our principal offices are located at 720 Evans Court, Suite 103, Kelowna, BC Canada V1X 6G4.Our telephone number is (778) 478-9997. Our Business On January 20, 2011, Reliabrand Inc. fka A & J Venture Capital Group, Inc. (the “Company”) entered into an Asset Purchase Agreement (the “Agreement”) with 0875505 B.C. Ltd. (“0875505 BC”), a British Columbia, Canada company.This transaction closed on April 26, 2011. The Company acquired multiple patents and trademarks previously owned by Adiri, Inc. (“Adiri”) and ultimately acquired by 0875505 BC.These patents and trademarks relate to a baby bottle and related components that 0875505 BC expended approximately $1,500,000 in acquiring and further development.The Company issued 35,000,000 shares of its common stock, par value $.0001, to 0875505 BC for these assets. 4 ITEM 1 - DESCRIPTION OF BUSINESS OVERVIEW - continued Our Business - continued The Company acquired from 0875505 BCall right, title, interest, applications and registrations of all the trademarks and patents of Adiri acquired by 0875505 BC in the following jurisdictions:Australia, Brazil, Canada, Chile, China, Columbia, the European Union, Hong Kong, Israel, Japan, Mexico, New Zealand, Russia, South Africa, South Korea, Switzerland, Taiwan, and the United States.There are four U.S. patents, one European Patent (EP) patent application (valid until 2019), and one Canadian patent covering Adiri’s unique breast shaped nipple There are additional U.S. utility & design patent applications pending as well as a Patent Cooperation Treaty (PCT) application filed along with numerous International Registered Trademarks. With the acquisition of these assets including the patents and trademarks, the Company has developed and has begun manufacturing a newer version of the Adiri baby bottles and related components such as sippy cups. The Company intends to aggressively promote and market the bottles and hopes to secure widespread retail distribution outlets for the bottles.To achieve that goal, the Company has begun negotiation with large retail chains to supply the Adiri bottles for sale to retail customers. The Company manufactures the baby bottles and accessories in China. Presently, the Company is selling the baby bottles through its online website and has begun limited retail distribution as well.The Company is presently in discussion with distributors of baby bottles and related products in over 20 countries worldwide. The Company has entered into agreements with Walmart of Canada to sell the Company’s products in the 338 Walmart stores in Canada.The Company is also in the process of entering into additional agreements with distributors and retailers to sell its products domestically and internationally.The Company also sells its products through its website, www.reliabrand.com. Overall, during the next 12 months, we cannot predict accurately the amount of capital that we will need to accomplish our plan of operations. The capital needed will vary depending on the projects that we seek.If during the next 12 months, we are unsuccessful in effectuating our plan of operations as described above, we expect to incur total expenditures of at least $1,000,000. In this regard and during such period, we anticipate spending $100,000 on professional fees attributable to fulfilling our reporting obligations under the federal securities laws and $50,000 on general administrative costs and expenditures associated with complying with reporting obligations.We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock. However, we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our marketing plan and operations. We believe that debt financing will not be an alternative for funding the marketing plan. We do not have any agreements or arrangements in place for any future equity financing event. If we are required to raise additional funds, substantial dilution may result to existing shareholders. Competitive Business Conditions, Competitive Position in the Industry and Methods of Competition The Company will compete with much larger companies in the baby bottle and related baby products that have significantly longer operating histories and are much better capitalized as well as having well-known names that consumers know.The Company’s competitive position within the industry is negligible in light of that fact. Older, well-established baby bottle companieswith records of success currently attract customers. The Company expects to compete with these companies based on the unique design of the Company’s baby bottles and components.Mr. Markus, the Company’s sole officer and director, presently devotes his full timeto its operations. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, Including Duration At present, the Company has the patents and trademarks it acquired from 0875td. in April, 2011 as described above. The Company has filed additional patent and trademark applications and anticipates making additional filings in the future as the Company begins manufacturing products. The Company’s web site, www.reliabrand.com, is copyrighted under United States law and is a registered domain name owned directly by the Company. 5 ITEM 1 - DESCRIPTION OF BUSINESS OVERVIEW - continued Research and Development The Company currently intends to continue producing the Adiri baby bottle and components.As the Company generates anticipated revenues from the future sales of baby products, the Company may begin research and development into other baby products.At the present time, the Company does not have any research and development (“R & D”) personnel and it may not ever reach the level of operations and revenues which would be required to sustain such an R & D department.If an R & D department is established, there can be no assurances that the R & D would be successful in developing or patenting any new products or enhancements on existing patents or that any such potential patents would generate any significant revenue, if any, to the Company. The Company has not expended any material amount in research and development activities during the last two fiscal years but anticipate that we will be spending more money on research and development in the future.We have developed, created and paid for molds for the Adiri transitional cap, H2Glo cap, MD+ Nurser and have hired a design engineer to design the 3.0 version of our baby bottle. Number of Total Employees and Number of Full-Time Employees The Company presently utilizes the services of consultants and has no full-time employees. The services of Antal Markus, our CEO, are provided pursuant to a consulting agreement with his company, Marant Holdings, Inc. The services of several related party individuals are also provided pursuant to consulting agreements with the individuals. The Company utilizes the services of outside consultants as needed.The Company does not anticipate adding any employees at the present time. ITEM 1A. - RISK FACTORS In addition to the other information included in this Form 10-K, the following risk factors should be considered in evaluating the Company’s business and future prospects. The risk factors described below are not necessarily exhaustive and you are encouraged to perform your own investigation with respect to the Company and its business. You should also read the other information included in this Form 10-K, including the financial statements and related notes. We lack an operating history and have losses which we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, our business will fail. We were incorporated on February 28, 2007 and we have realized minimal revenues to date. We have very little operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception on February 28, 2007 to June 30, 2014 is $4,484,553. Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and are just beginning to generate revenues. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause us to go out of business. If we do not obtain additional financing, our business may fail. Our business plan calls for ongoing expenses in connection with the marketing and sales of our baby products. We have not generated any significant revenue from operations to date. In order to expand our business operations, we anticipate that we will have to raise additional funding. If we are not able to raise the funds necessary to fund our business expansion objectives, we may have to delay the implementation of our business plan. We do not currently have any arrangements for financing. Obtaining additional funding will be subject to a number of factors, including general market conditions, investor acceptance of our business plan and initial results from our business operations. These factors may impact the timing, amount, terms or conditions of additional financing available to us. The most likely source of future funds presently available to us is through the sale of additional shares of common stock. We have few customersand we cannot guarantee we will ever have any significant amount of customers. Even if we obtain customers, there is no assurance that we will make a profit. We have few customers since we have only begun to have a retail presence in stores in Canada within the past fiscal year. We have not established ourselves sufficiently in the retail market and online to have many repeat customersand we cannot guarantee we ever will have any. If we are unable to attract enough customers once we commence sales of our baby bottles,we will have to suspend or cease operations. 6 ITEM 1A. - RISK FACTORS - continued Because we are small and do not have much capital, we must limit marketing our services to potential customers and distributors. As a result, we may not be able to attract enough customers to operate profitably. If we do not make a profit, we may have to suspend or cease operations. Because we are small and do not have much capital, we must limit marketing our website and personal contacts to potential customers. The promotion of our products via our website is how we will initially generate revenues. Because we will be limiting our marketing activities, we may not be able to attract enough customers to buy our productsto operate profitably. If we cannot operate profitably, we may have to suspend or cease operations. Because our management does not have prior experience in the marketing and sale of productsvia the Internet, we may have to hire individuals or suspend or cease operations. Because our management does not have prior experience in retail sales via the Internet, we may have to hire additional experienced personnel to assist us with our operations. If we need the additional experienced personnel and we do not hire them, we could fail in our plan of operations and have to suspend operations or cease operations entirely. Any change to government regulation/administrative practices may have a negative impact on the ability to operate and reach profitability. The laws, regulations, policies or current administrative practices of any government body, organization or regulatory agency in the United States or any other jurisdiction, may be changed, applied or interpreted in a manner which will fundamentally alter the ability of our company to carry on our business.If the government were to regulate the manufacture of our products or if the materials we use to manufacture our products were deemed unsafe by regulators, it would have a detrimental effect on our business.We are unaware of any proposed regulations that would potentially affect our business. The actions, policies or regulations, or changes thereto, of any government body or regulatory agency, or other special interest groups, may have a detrimental effect on us. Any or all of these situations may have a negative impact on our ability to operate profitably. Because our auditors have expressed substantial doubt about our ability to continue as a going concern, we may find it difficult to obtain additional financing. The accompanying financial statements have been prepared assuming that we will continue as a going concern. As discussed in Note 2 to the financial statements, we were recently incorporated, and we do not have a history of earnings, and as a result, our auditors have expressed substantial doubt about our ability to continue as a going concern. Continued operations are dependent on our ability to complete equity or debt financings or generate profitable operations. Such financings may not be available or may not be available on reasonable terms. Our financial statements do not include any adjustments that may result from the outcome of this uncertainty. Risks Related to Our Stock The OTC Market is a quotation system, not an issuer listing service, market or exchange. Therefore, buying and selling stock on the OTCMarket is not as efficient as buying and selling stock through an exchange. As a result, it may be difficult for you to sell your common stock or you may not be able to sell your common stock for an optimum trading price. The OTC Market is a regulated quotation service that displays real-time quotes, last sale prices and volume limitations in over-the-counter securities. Because trades and quotations on the OTC Market involve a manual process, the market information for such securities cannot be guaranteed. In addition, quote information, or even firm quotes, may not be available. The manual execution process may delay order processing and intervening price fluctuations may result in the failure of a limit order to execute or the execution of a market order at a significantly different price. Execution of trades, execution reporting and the delivery of legal trade confirmations may be delayed significantly. Consequently, one may not be able to sell shares of our common stock at the optimum trading prices. When fewer shares of a security are being traded on the OTC Market, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information. Lower trading volumes in a security may result in a lower likelihood of an individual’s orders being executed, and current prices may differ significantly from the price one was quoted by the OTC Market at the time of the order entry. Orders for OTC Market securities may be cancelled or edited like orders for other securities. All requests to change or cancel an order must be submitted to, received and processed by the OTC Market. Due to the manual order processing involved in handling OTC Market trades, order processing and reporting may be delayed, and an individual may not be able to cancel or edit his order. Consequently, one may not able to sell shares of common stock at the optimum trading prices. 7 ITEM 1A. - RISK FACTORS - continued The dealer’s spread (the difference between the bid and ask prices) may be large and may result in substantial losses to the seller of securities on the OTC Market if the common stock or other security must be sold immediately. Further, purchasers of securities may incur an immediate “paper” loss due to the price spread. Moreover, dealers trading on the OTC Market may not have a bid price for securities bought and sold through the OTC Market. Due to the foregoing, demand for securities that are traded through the OTC Market may be decreased or eliminated. We are subject to the penny stock rules and these rules may adversely affect trading in our common stock. Our common stock is a “low-priced” security under rules promulgated under the Securities Exchange Act of 1934. In accordance with these rules, broker-dealers participating in transactions in low-priced securities must first deliver a risk disclosure document which describes the risks associated with such stocks, the broker-dealer’s duties in selling the stock, the customer’s rights and remedies and certain market and other information. Furthermore, the broker-dealer must make a suitability determination approving the customer for low-priced stock transactions based on the customer’s financial situation, investment experience and objectives. Broker-dealers must also disclose these restrictions in writing to the customer, obtain specific written consent from the customer, and provide monthly account statements to the customer. The effect of these restrictionsdecreases the willingness of broker-dealers to make a market in our common stock, decreases liquidity of our common stock and increases transaction costs for sales and purchases of our common stock as compared to other securities. Our stock price may be volatile, which may result in losses to our stockholders. Historically, the market prices of companies quoted on the Over-The-Counter market generally have been very volatile and have experienced sharp share price and trading volume changes. The trading price of our common stock is likely to be volatile and could fluctuate widely in response to many of the following factors, some of which are beyond our control: · variations in our operating results; · announcements of technological innovations, new services or product lines by us or our competitors; · changes in expectations of our future financial performance, including financial estimates by securities analysts and investors; · changes in operating and stock price performance of other companies in our industry; · additions or departures of key personnel; and · future sales of our common stock. In general, domestic and international stock markets often experience significant price and volume fluctuations. These fluctuations, as well as general economic and political conditions unrelated to our performance, may adversely affect the price of our common stock. In particular, the market prices for stocks of companies in volatile markets often reach levels that bear no established relationship to the operating performance of these companies. These market prices are generally not sustainable and could vary widely. In certain instances, following periods of volatility in the market price of a public company’s securities, securities class action litigation has often been initiated. We will incur increased costs and compliance risks as a result of being a public company. As a public company, we will incur significant legal, accounting and other expenses. We will incur costs associated with our public company reporting requirements. We also anticipate that we will incur costs associated with recently adopted corporate governance requirements, including certain requirements under the Sarbanes-Oxley Act of 2002, as well as new rules implemented by the SEC and the Financial Industry Regulatory Authority (“FINRA”). We expect these rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time-consuming and costly. We also expect these rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance if we chose to do so in the future. Thus, we may berequired to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our Board of Directors or as executive officers. We are currently evaluating and monitoring developments with respect to these new rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. If we fail to maintain the adequacy of our internal controls, our ability to provide accurate financial statements and comply with the requirements of the Sarbanes-Oxley Act of 2002 could be impaired, which could cause our stock price to decrease substantially. 8 ITEM 1A. - RISK FACTORS - continued We have committed limited personnel and resources to the development of the external reporting and compliance obligations that would be required of a public company. We have taken measures to evaluate how we can address and improve our financial reporting and compliance capabilities and we are in the process of instituting changes to satisfy our obligations in connection with joining a public company, when and as such requirements become applicable to us. Prior to taking these measures, we did not believe we had the resources and capabilities to do so. We plan to obtain additional financial and accounting resources to support and enhance our ability to meet the requirements of being a public company. We will need to continue to improve our financial and managerial controls, reporting systems and procedures, and documentation thereof. If our financial and managerial controls, reporting systems or procedures fail, we may not be able to provide accurate financial statements on a timely basis or comply with the Sarbanes-Oxley Act of 2002 as it applies to us. Any failure of our internal controls or our ability to provide accurate financial statements could cause the trading price of our common stock to decrease substantially. U.S. investors may experience difficulties in attempting to effect service of process and to enforce judgments based upon U.S. federal securities laws against the company and its sole non-U.S. resident officer and director. Our director and sole officer, Antal Markus, is not resident of the United States. Consequently, it may be difficult for investors to effect service of process on Mr. Markus in the United States and to enforce in the United States judgments obtained in United States courts against Mr. Markus based on the civil liability provisions of the United States securities laws. Since substantially all of our tangible assets are located in Canada, it may be difficult or impossible for U.S. investors to collect a judgment against us. Further, any judgment obtained in the United States against us may not be enforceable in Canada. We do not expect to pay dividends in the foreseeable future. We have never paid any dividends on our common stock. We do not expect to pay cash dividends on our common stock at any time in the foreseeable future. The future payment of dividends directly depends upon our future earnings, capital requirements, financial requirements and other factors that our board of directors will consider. Since we do not anticipate paying cash dividends on our common stock, return on your investment, if any, will depend solely on an increase, if any, in the market value of our common stock. We have the right to issue additional common stock without the consent of shareholders. This would have the effect of diluting your ownership in the company and could decrease the value of your stock. There are additional authorized but unissued shares of our common stock that may be later issued by our management for any purpose without the consent or vote of the stockholders that would dilute a stockholder’s percentage ownership of the company. Our articles of incorporation authorize the issuance of up to 150,000,000 shares of common stock. ITEM 1B. - UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2 – DESCRIPTION OF PROPERTY Our principal offices are located at 720 Evans Court, Suite 103, Kelowna, BC Canada V1X 6G4. Our telephone number is (778) 478-9997.We entered into a two year lease of our office and warehouse space on April 1, 2013.Our monthly rent is $3,600.On January 2, 2014, the Company entered into an addendum whereby we leased additional space for an additional lease payment of $2,454 CDN. The Company believes that our facilities are sufficient for our current operations. ITEM 3 - LEGAL PROCEEDINGS No officer, director, or persons nominated for these positions, and no promoter or significant employee of our corporation has been involved in legal proceedings that would be material to an evaluation of our management. We are not aware of any pending or threatened legal proceedings which involve Reliabrand, its directors or officers. Our Bylaws provide that we shall have a minimum of one director. There is no stated maximum number of directors allowed but such number may be fixed from time to time by action of the stockholders or of the directors. Our address for service of process in Nevada is 1645 Village Center Circle, Las Vegas, NV 89134. 9 ITEM 4 – MINE SAFETY DISCLOSURES N/A PART II ITEM 5 - MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information The Company’s common stock is currently listed on the OTC Markets under the symbol “RLIA.” Prior to April 5, 2011, the Company’s stock was listed on the OTC Bulletin Board under the symbols “AJVE”, “ACOE” and “SLEG”. For the period from January 1, 2012 to date, the table sets forth the high and low closing bid prices based upon information obtained from inter-dealer quotations on the OTC Bulletin Board without retail markup, markdown, or commission and may not necessarily represent actual transactions. Period High Price Low Price January 1, 2012 – March 31, 2012 $ $ April 1, 2012 – June 30, 2012 $ $ July 1, 2012 – September 30, 2012 $ $ October 1, 2012 – December 31, 2012 $ $ January 1, 2013 – March 31, 2013 $ $ April 1, 2013 – June 30, 2013 $ $ July 1, 2013 – September 30, 2013 $ $ October 1, 2013 – December 31, 2013 $ $ January 1, 2014 – March 31, 2014 $ $ April 1, 2014 – June 30, 2014 $ $ Recent Sales of Unregistered Securities During the year ended June 30, 2014, the Company closed several private placements for aggregate proceeds of $775,000, or 7,750,000 shares, respectively, at the price of $0.10 per share, for total net proceeds of $415,203, net of costs. The Company relied on exemptions from registration under Regulation S, Regulation D and Section 4(2) of the Securities Act of 1933, as amended. For the year ended June 30, 2014, the Company completed a private offering of its securities.The offering was comprised of units consisting of 50,000 shares of our common stock, in restricted form, and a royalty agreement for pro-rata share of $1.00 per sale of a specific future product, up to the amount of the initial investment, subsequently converting to a 2.5% perpetual royalty on the same product. For the year ended June 30, 2014, the Company issued forty-four units, consisting of 2,200,000 shares of our restricted common stock and a royalty agreement for which it received proceeds of $220,000. The Company relied on exemptions from registration under Regulation S, Regulation D and Section 4(2) of the Securities Act of 1933, as amended. Holders As of June 30, 2014, we have 98,471,371 shares of our Common Stock issued and outstanding held by 123 shareholders of record. Dividends The Company has never paid any cash dividends on its capital stock and does not anticipate paying any cash dividends on the Common Stock in the foreseeable future. The Company intends to retain future earnings to fund ongoing operations and future capital requirements. Any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent upon financial condition, results of operations, capital requirements and such other factors as the Board of Directors deems relevant. Securities Authorized For Issuance under Equity Compensation Plans Our Board of Directors adopted and approved our 2013 Stock Option Plan (“Plan”) on January 18, 2013, which provides for the granting and issuance of up to 30 million (30,000,000) shares of our common stock. Our Board of Directors administers our Plan, however, they may delegate this authority to a committee formed to perform the administration function of the Plan. The Board of Directors or a committee of the Board has the authority to construe and interpret provisions of the Plan as well as to determine the terms of an award.Our Board of Directors may amend or modify the Plan at any time. However, no amendment or modification shall adversely affect the rights and obligations with respect to outstanding awards unless the holder consents to that amendment or modification. 10 ITEM 5 - MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS - continued The Plan permits us to grant Non-qualified stock options to our employees, directors and consultants.The options issued under this Plan are intended to be Non-qualified Stock Options in full compliance with Code Section 409A. The duration of a stock option granted under our Plan cannot exceed ten years.The exercise price of an incentive stock option cannot be less than 100% of the fair market value of the common stock on the date of grant. The Plan administrator determines the term of stock options granted under our Plan, up to a maximum of ten years, except in the case of certain events, as described below.Unless the terms of an optionee's stock option agreement provide otherwise, if an optionee's relationship with us ceases for any reason other than disability or death, the optionee may exercise any vested options for a period of ninety days following the cessation of service.If an optionee's service relationship with us ceases due to disability or death the optionee or a beneficiary may exercise any vested options for a period of 12 months in the event of disability or death. Unless the Plan administrator provides otherwise, options generally are not transferable except by will, the laws of descent and distribution, or pursuant to a domestic relations order.An optionee may designate a beneficiary, however, who may exercise the option following the optionee's death. For the year ended June 30, 2014, the Company granted no stock options. There are 21,618,850 available for future grants. Increase of authorized common stock shares In December 2012, the Company increased its authorized shares of common stock from 100,000,000 to 150,000,000. Designation of Preferred Stock During the year ended June 30, 2014, the Company designated two new classes of preferred stock.The Company designated 150,000 shares of its unissued preferred stock as Series B Convertible Stock (“Series B”) which accrues dividends at an annual rate of $4.00 per share and is convertible for a period of twenty four months from the date of issuance for shares of the Company’s common stock at a rate of one Series B share for two hundred (200) shares of common stock. As of June 30, 2014, the Company had none issued and outstanding shares of its Series B. During the year ended June 30, 2014, the Company designated 100,000 shares of its preferred shares as Series C Preferred Stock (“Series C”).The Series C has a purchase price of $10 per share and accrues interest at annual rate of eight percent (8%).The Series C are convertible for a period of twenty four (24) months from the date of issuance for shares of the Company’s common stock at a rate of one hundred (100) shares of common stock for each share of Series C. The Series C upon conversion also are granted three (3) warrants to purchase shares of the Company’s common stock at a price of $.10 per warrant.As of June 30, 2014, the Company had issued and outstanding 50,000 shares of its Series C. ITEM 6 - SELECTED FINANCIAL DATA N/A ITEM 7 - MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion highlights the principal factors that have affected our financial condition and results of operations as well as our liquidity and capital resources for the periods described. This discussion contains forward-looking statements. Please see “Forward-Looking Statements” and “Risk Factors” for a discussion of the uncertainties, risks and assumptions associated with these forward-looking statements. The following discussion and analysis of the Company’s financial condition and results of operations are based on the Company’s financial statements, which the Company has prepared in accordance with U.S. generally accepted accounting principles. You should read the discussion and analysis together with such financial statements and the related notes thereto. Plan of Operations The Company’s strategy is to manufacture baby bottles and the related components initially and to offer those products for sale via the Company’s website, wholesale to specialty baby products retailers, or through distributors throughout the world. Overall, during the next 12 months, we cannot predict accurately the amount of capital that we will need to accomplish our plan of operations. The amount of capital needed will vary depending on the projects that we seek.If during the next 12 months, we are unsuccessful in effectuating our plan of operations as described above, we expect to incur total expenditures of at least $1,000,000. 11 ITEM 7 - MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION - continued In this regard and during such period; we anticipate spending $100,000 on professional fees attributable to fulfilling our reporting obligations under the federal securities laws and $50,000 on general administrative costs and expenditures associated with complying with reporting obligations.We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock. However, we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our marketing plan and operations. We believe that debt financing will not be an alternative for funding the marketing plan. We do not have any arrangements in place for any future equity financing. If we are required to raise additional funds, substantial dilution may result to existing shareholders. Our auditors have raised substantial doubt concerning our ability to continue as a going concern. Please see our audited financial statements contained in our Form 10-K for the period ended June 30, 2014. Results of Operations for the Year Ended June 30, 2014 and the Year Ended June 30, 2013 We had revenues of $308,991 for the year ended June 30, 2014 compared to revenues of $114,946 for the year ended June 30, 2013. The increase in sales of $194,045 or 59.00% is due to our retail sales increasing through our website, and beginning wholesale sales to WalMart Canada in pursuit of our marketing plan for our products. During the year ended June 30, 2014, we incurred operating expenses in the amount of $1,246,380. These operating expenses were comprised of amortization and depreciation expenses, accounting and audit fees, consulting fees, rent expense, general and management expenses, and transfer agent fees.This compared to operating expenses of $2,000,059 for the year ended June 30, 2013. The decrease was primarily due to the Company not issuing stock based compensation for the year ended June 30, 2014. As of June 30, 2014, we had total assets of $2,508,096 and total liabilities of $908,050compared to total assets of $1,891,633 and total liabilities of $445,289 as of June 30, 2013.Of the total assets as of June 30, 2014, current assets were $1,202,024 and consisted of cash of $188,763, inventory of $557,558, accounts receivable of $58,054 and prepaid expenses of $397,649.Other assets were $1,306,072 and consisted of patents of $1,041,446, intellectual properties of $125,000, net property and equipment of $76,745, deposits of $5,278, and product molds of $57,603. Total liabilities consisted of $81,923 in accounts payable, in notes payable – shareholder $131,965, in contingent royalties payable $662,907, in royalties payable – related party of $25,300 and accrued taxes payable of $5,955. On January 20, 2011, we entered into an Asset Purchase Agreement (the “Agreement”) with 0875505 B.C. Ltd. (“BC Ltd”), a British Columbia, Canadian company.The Agreement provided for us to acquire multiple patents and trademarks acquired by BC Ltd through a receivership proceeding of Adiri, Inc. (“Adiri”). Adiri was granted the initial patents and trademarks.These patents and trademarks relate to a baby bottle and related components that BC Ltd expended approximately $1,500,000 in cash in acquiring and further development; as of December 31, 2010 the patents and related expenses to acquire and maintain the patents, had a net book value, which approximates fair value, of $1,436,768.As part of the Agreement, the Company also acquired $100,000 in cash, total note receivables and accrued interest in the amount of $63,296,resin inventory of $8,160, pacifier inventory of $6,000, product molds of $5,266, assumed an executory contract with a plastics manufacturer, and assumed accounts payable of approximately $45,176.In exchange, at the closing on April 26, 2011 we issued 35,000,000 shares of our common stock, par value $.0001, post-split.As a condition to the Agreement, we had to implement our previously authorized 100-to-1 reverse stock split and change the Company’s name to “Reliabrand, Inc.” Office – warehouse lease On April 1, 2013, the Company entered into a two year term lease agreement of an office and warehouse space located in Kelowna, BC.The lease commences on May 1, 2013 and the monthly rent is approximately $3,600 including related taxes and a $3,623 security deposit. We paid the first and security deposit on January 30, 2013. On January 2, 2014, the Company entered into an addendum to lease additional space for an additional monthly payment of $2,454 CDN. Rent expense was $47,372 and $62,897 for the years ended June 30, 2014 and 2013, respectively. In the three months ended September 30, 2013, we received certain credits from the lessor for various lack of performance issues totaling $9,809 as an offset of rental payments. As part of the lease we agreed to pay the landlord for leasehold improvements made to the offices and warehouse, work was completed as of June 30, 2013. We capitalized $46,855 in leasehold improvements and began depreciating them according to our policies. On July 26, 2013, in full settlement, we also paid the balance owed for these improvements in shares of our common stock. During the year ended June 30, 2013, our President advanced the Company $22,552 USD on a non-interest bearing, non-secured, on demand basis, and was repaid $22,552 USD. As of June 30, 2014, the balance was zero. We began generating revenue for the year ended June 30, 2012 and had revenues of $308,991 for the year ended June 30, 2014.However, we continue to be dependent upon obtaining financing to pursue marketing and distribution activities. For these reasons, our auditors believe that there is substantial doubt that we will be able to continue as a going concern. The Company has not adopted any policy regarding payment of dividends.No dividends have been paid during the periods shown.The Company does not anticipate paying dividends in the near future, if ever. 12 ITEM 7 - MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION - continued Liquidity and Capital Resources As of June 30, 2014 and 2013, the Company had a cash balance of $188,763 and $10,488, respectively. We issued 1,698,500 and 974,500 shares as payment to certain vendors for services during the years ended June 30, 2014 and 2013, respectively. For the year ended June 30, 2014, the Company issued 7,750,000 shares of its common stock in private placements pursuant to exemptions from registration under Regulations S, D and Section 4(2) of the Securities Act. For the year ended June 30, 2014, the Company issued forty-four units, consisting of 2,200,000 shares of our restricted common stock and a royalty agreement, for which it received gross proceeds of $220,000.The Company relied on exemptions from registration under Regulation S, Regulation D and Section 4(2) of the Securities Act of 1933, as amended. In April 1,2014, the Company sold to an unrelated individual 25,000 shares of our preferred Series “C” stock at $10.00 per share or $250,000. In May 5, 2014, the Company sold to an unrelated individual 25,000 shares of our preferred Series “C” stock at $10.00 per share or $250,000. If the Company is not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, on terms acceptable to it, this could have a material adverse effect on its business, results of operations liquidity and financial condition. The Company presently does not have any available credit, bank financing or other external sources of liquidity, other than the net proceeds from the Offering. Due to its brief history and historical operating losses, the Company’s operations have not been a source of liquidity. The Company will need to obtain additional capital in order to expand operations and become profitable. In order to obtain capital, the Company may need to sell additional shares of its common stock or borrow funds from private lenders. There can be no assurance that the Company will be successful in obtaining additional funding. The Company will need additional investments in order to continue operations. Additional investments are being sought, but the Company cannot guarantee that it will be able to obtain such investments. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of the Company’s common stock and a downturn in the U.S. stock and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if the Company is able to raise the funds required, it is possible that it could incur unexpected costs and expenses, fail to collect significant amounts owed to it, or experience unexpected cash requirements that would force it to seek alternative financing. Further, if the Company issues additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of the Company’s common stock. If additional financing is not available or is not available on acceptable terms, the Company will have to curtail its operations. Critical Accounting Policies Our financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. Preparing financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions which affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the balance sheet dates, and the recognition of revenues and expenses for the reporting periods. These estimates and assumptions are affected by management's application of accounting policies. Contractual Obligations On September 6, 2011, we entered into a non-cancellable contract to purchase 72,000 baby bottles and components from a 3rd party supplier in the amount of $135,360, and we have fully pre-paid this commitment. In the year ended June 30, 2012, we purchased an additional $119,372 of inventory from the same 3rd party supplier; we have fully paid for all the product shipments.As of June 30, 2012, we found that we had defective and substandard products, we have checked our inventory and have destroyed and disposed of the unusable inventory and recorded an inventory loss of $110,397 which is reflected in our statement of operations. As of June 30, 2014, the Company did not have purchase commitments. License and exclusive marketing agreement For the year ended June 30, 2013, the Company started a new private placement at $5,000 per unit. A unit consists of 50,000 shares of our restricted common stock and a royalty agreement for pro-rata share of $1.00 per sale of a specific future product, up to the initial investment, after which this will convert to a pro-rata share of a 2.5% perpetual royalty on the same product. In connection with this royalty agreement, the Company recorded a contingent liability for this agreement in the amount of $82,264 and is based upon projections of our sales on these products. For the year ended June 30, 2013, the Company issued twenty-seven units, consisting of 1,450,000 shares of our restricted common stock and a royalty agreement (Note 9), and received a cash payment of $145,000.For the year ended June 30, 2014, the Company issued forty-four units, consisting of 2,200,000 shares of our restricted common stock and a royalty agreement (Note 9), and received a cash payment of $220,000. For year ended June 30, 2014, the company recorded additional $124,813 contingent royalties for the proceeds received in connection with these subscriptions. At June 30, 2014 and 2013, the total contingencies in connection with these subscriptions are $207,077 and $82,264, respectively. 13 ITEM 7 - MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION - continued Off-Balance Sheet Commitments and Arrangements We have not entered into any financial guarantees or other commitments to guarantee the payment obligations of any third parties. In addition, we have not entered into any derivative contracts that are indexed to our own shares and classified as shareholder’s equity, or that are not reflected in our consolidated financial statements. Furthermore, we do not have any retained or contingent interest in assets transferred to an unconsolidated entity that serves as credit, liquidity or market risk support to such entity. Moreover, we do not have any variable interest in any unconsolidated entity that provides financing, liquidity, market risk or credit support to us or engages in leasing, hedging or research and development services with us. Inflation Inflation has not materially impacted our results of operations in recent years. As of June 30, 2014 and 2013, the Company’s management believes that there are no outstanding legal proceedings which would have a material adverse effect on the financial position of the Company. ITEM 7A - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK N/A 14 ITEM 8 - FINANCIAL STATEMENTS RELIABRAND, INC. TABLE OF CONTENTS Part I Financial Information Page Item 1. Financial Statements: Report of Independent Registered Public Accounting Firm - 2014 F-1 Report of Independent Registered Public Accounting Firm - 2013 F-2 Consolidated Balance Sheets, for the years ended June 30, 2014 and 2013 F-3 Consolidated Statements of Operations for the years ended June 30, 2014 and 2013 F-4 Consolidated Statements of Stockholders' (Deficit) for the period from F-5 to F-17 June 30, 2012 through June 30, 2014 F-18 Consolidated Statements of Cash Flows for the years ended June 30, 2014 and 2013 F-19 Notes to Financial Statements F-20 to F-40 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Reliabrand, Inc. We have audited the accompanying consolidated balance sheet of Reliabrand, Inc. as of June 30, 2014, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year ended June 30, 2014. Reliabrand, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of Reliabrand, Inc. as of June 30, 2013 were audited by other auditors, whose report dated September 30, 2013 expressed an unqualified opinion and included an emphasis of matter paragraph regarding substantial doubt in Reliabrand, Inc.’s ability to continue as a going concern. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Reliabrand, Inc. as of June 30, 2014, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company incurred a net loss during period of $1,106,996 and has an accumulated deficit of $4,484,553, which raises substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustment that might result from the outcome of this uncertainty. /s/ MartinelliMick PLLC MartinelliMick PLLC Spokane, WA October 31, 2014 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Reliabrand Inc. We have audited the consolidated balance sheet of Reliabrand Inc. as of June 30, 2013, and the related consolidated statement of operations, stockholders’ equity, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Reliabrand Inc. as of June 30, 2013, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/Farber Hass Hurley LLP Farber Hass Hurley LLP Granada Hills, California September 30, 2013 F-2 RELIABRAND, INC. CONSOLIDATED BALANCE SHEETS June 30, June 30, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory, net (Note 4) Prepaid expenses TOTAL CURRENT ASSETS OTHER ASSETS Deposits Property and equipment, net (Note 3) Intellectual and product properties (Note 5) Patents, net of amortization of $162,308 - June 30, 2014 and $110,296 - June 30, 2013 (Note 5) Product molds, net of amortization of $116,279 - June 30, 2014 and $58,319 - June 30, 2013 (Note 3) TOTAL OTHER ASSETS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party - Accrued taxes payable Shareholder advances (Note 7) - Note payable to shareholder (Note 6) Contingent royalties payable Royalties payable - related party Accrued liabilities - related party - TOTAL CURRENT LIABILITIES LONG TERM LIABILITY - Contingent royalties payable - TOTAL LIABILITIES COMMITMENT AND CONTINGENCIES (Note 8) - - STOCKHOLDERS' EQUITY (Note 9) Convertible preferred stock, par value $.0001, 10,000,000 shares authorized, 10,000 issued and outstanding March 31, 2014 and June 30, 2013, respectively 1 1 Convertible preferred stock, Series B, par value $.0001, 150,000 shares authorized, none issued and outstanding June 30, 2014 and June 30, 2013 - - Preferred stock, Series C, par value $.0001, 50,000 shares authorized, 50,000 and none issued and outstanding June 30, 2014 and June 30, 2013, respectively 5 - Common stock, par value $.0001, 150,000,000 shares authorized; 98,471,371 issued and outstanding - June 30, 2014 86,822,868 issued and outstanding - June 30, 2013 Paid in Capital Subscription receivable ) ) Stock due from shareholder ) ) Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS F-3 RELIABRAND, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended June 30, REVENUES $ $ COST OF GOODS GROSS PROFIT (LOSS) ) EXPENSES Amortization and Depreciation Accounting, Audit, and Legal fees Consulting fees Consulting fees - related parties Rent expense Selling, general and administrative Stock options expense - Consulting contract benefits - related party Stock compensation - officers - Loss on abandonment of patents - Total expenses NET OPERATING LOSS ) ) OTHER EXPENSE Interest Expense ) ) NET LOSS $ ) $ ) NET LOSS PER SHARE - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS F-4 RELIABRAND, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Convertible Convertible Preferred Preferred Stock Preferred Stock Common Stock Series "B" Series "C" Common Stock Paid-in Subscription Stock Accumulated Shares Amount Shares Amount Shares Amount Shares Amount Capital Receivable Subscribed (Deficit) Total Balances, June 30, 2012 $
